IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 123 EAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
DANIEL SHELLEY,                             :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of August, 2022, the Petition for Allowance of Appeal is

DENIED.   Petitioner’s Application for Leave of the Court to Take Judicial Notice is

DENIED.